DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 13-32 are pending in the application.    Claims 13-32 are newly-added.  Claims 1-12 are cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/CN2019/127763, filed 12/24/2019, and claims priority benefit of application No. CN201910040918.1, filed 01/16/2019.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed process of preparing a compound of formula V (claims 1-30) and claimed process intermediates of formula IV (claims 31-32) are novel and unobvious over the prior art. The closest prior art is Pospisilova 2018 Bioorganic Chemistry 82: 204-210; cited by Applicants), which teaches a compound of formula 
    PNG
    media_image1.png
    219
    276
    media_image1.png
    Greyscale
, which represents an enol tautomer similar to the currently-claimed compound III.  However, the prior art compound does not comprise a 6-fluoro group, a feature which is obligatory in the currently-claimed compound.  The cited prior art does not teach or suggest a compound comprising a fluoride atom at this position, and a person of ordinary skill in the art at the time the application was effectively filed would not have found the claimed compounds obvious in view of this prior art combined with any other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 13-32, renumbered 1-20 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625